Citation Nr: 1501788	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date prior to March 10, 2010 for the grant of service connection for the residuals of a traumatic brain injury (TBI).  

2.  Entitlement to an effective date prior to March 10, 2010 for the grant of service connection for the residuals of a seizure disorder.  

3.  Entitlement to an effective date prior to March 10, 2010 for the grant of service connection for tinnitus.  
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The May 1976 rating decision that denied the Veteran's initial service connection claim for the residuals of head trauma, adjudicated as a seizure disorder, is final.

2.  In March 2010, the Veteran sought to reopen his service connection claim for the residuals of head trauma, and the RO granted service connection for his residual disabilities, to include a TBI, a seizure disorder, and tinnitus.

3.  There are no correspondences of record received prior to March 2010 that could be construed as a claim to reopen.


CONCLUSIONS OF LAW

1.  The criteria for an award of an effective date prior to March 10, 2010 for the grant of service connection for the residuals of a TBI have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

2.  The criteria for an award of an effective date prior to March 10, 2010 for the grant of service connection for a seizure disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

3.  The criteria for an award of an effective date prior to March 10, 2010 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned effective date after service connection was granted for these three claims.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service treatment records have also been obtained.  Medical examinations were provided to the Veteran in connection with his claims.  No additional development is necessary as the claims turn on whether a prior denial became final and when claims were filed.  All records potentially relevant to this matter appear to be of record.  Thus, VA's duty to assist has been met.

Earlier Effective Date Claims

The Veteran is seeking effective dates commensurate with his discharge from service for the award of service connection for the residuals of his in-service TBI and related seizure disorder and tinnitus.  The Veteran contends that because these disabilities existed since service, although undiagnosed and not etiologically linked to service until many years thereafter, he should be awarded effective dates that reflect the onset of these disabilities in service and the chronicity of his symptoms since service.

During the Veteran's service in the Republic of Vietnam, he was injured by a land mine and sustained shrapnel wounds to his lower extremities and scalp.  The Veteran underwent extensive treatment for his lower extremity injuries during service, and in April 1968, one month after his discharge from service, he sought service connection for his residual disabilities of his lower extremities.  The Veteran  was awarded a total combined rating of 70 percent for his lower extremity disabilities, effective from the date of his discharge from service.  (Medical evidence from this time notes the presence of a scar on the Veteran's scalp, but provides no other reference to any in-service head trauma or related residuals.)

In November 1975, the Veteran submitted a letter authored by his treating private physician, in which the physician reported that the Veteran experienced "passing out spells" and a tremor.  The RO construed the Veteran's submission of this statement as a service connection claim for a disability manifested by these symptoms.  In December 1975, the Veteran submitted a May 1975 electroencephalography (EEG) report, which reflected that the study was undertaken because the Veteran had recently experienced a likely seizure while watching television.  However, the EEG revealed normal results, and nor were any neurological abnormalities detected during a February 1976 VA examination; thus, the VA examiner stated that there was no objective evidence of a convulsive disorder.  Accordingly, in May 1976, the RO denied service connection for a seizure disorder.  The Veteran did not initiate an appeal of the decision or submit any relevant evidence within one year of the issuance of the May 1976 rating decision, and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  See also 38 U.S.C. § 4004(c) (1970); 38 C.F.R. §§ 19.118, 19.153 (1975).

Incidentally, in August 1977, the Veteran successfully sought a total disability rating based on individual unemployability (TDIU) resulting from his service-connected disabilities of the lower extremities, and he has been in receipt of a TDIU since this time.

On March 10, 2010, the RO received the Veteran's service connection claim for head trauma, which was submitted on a formal application for benefits.  Then, in the September 2010 rating decision, the RO granted service connection for, inter alia, the residuals of this head trauma, characterized as a TBI, a seizure disorder, and tinnitus, effective from March 10, 2010.  

While the Veteran's 1975 claim was construed as a claim for a seizure disorder, and while his 2010 claim was phrased as a claim for the residuals of head trauma, the Board finds that in both instances, the Veteran was seeking service connection for the residuals of his in-service TBI, which would include both a seizure disorder and tinnitus.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014) (outlining the rating criteria for traumatic brain injuries and referencing both tinnitus and seizure disorders as residual disabilities).  Therefore, as both the 1975 and 2010 claims sought the same benefit, the Board finds that the 2010 claim is properly construed as a claim to reopen.

An effective date for a reopened claim of entitlement to service connection can be no earlier than the date the request to reopen the claim was filed.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii).  There is no provision in either the statute or the regulations that allows for an earlier effective date based on a reopened claim unless a clear and unmistakable error was committed in a prior decision, or unless the new and material evidence resulted from receipt of additional relevant military records.  See 38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§ 3.105, 3.156 (c).  

As the rating decision issued in May 1976 is final, the effective date of the grant of service connection cannot, by regulation, be earlier than the date of the Veteran's new claim for the benefit filed after the final disallowance of his earlier claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  Moreover, no additional relevant service records that the award was based on were associated with the claims file since the final disallowance.  38 C.F.R. § 3.156 (c).

The Board points out that the Veteran may overcome the finality of the May 1976 rating decision by demonstrating that the decision reflects clear and unmistakable error (CUE).  The Board finds that the arguments advanced by the Veteran do not allege CUE in the May 1976 decision even with a sympathetic reading of the record.  Additionally, a motion to revise a final RO decision based on CUE would need to be adjudicated by the RO in the first instance prior to review by the Board.

In sum, because the May 1976 rating decision is final, the earliest effective date that can be assigned is the date of receipt of the claim to reopen, March 10, 2010.  Notably, there is no prior correspondence of record that could be construed as a claim to reopen pertaining to this matter.  Thus, the award of an effective date prior to March 10, 2010, is not warranted as the preponderance of the evidence is against the claims.

To the extent the Veteran asserts that his effective dates should be assigned to reflect that he has experiencing symptoms related to his in-service TBI since service, the Board is sympathetic to both his argument and the fact that his underlying TBI remained undiagnosed for so long, thereby preventing him from receiving effective treatment.  It is intuitive to think an effective date since service may be appropriate.  However, the resolution of this appeal is wholly governed by VA law and regulation, as enacted by Congress, and per regulation, there is no basis for awarding an earlier effective date.  Fortunately, the Veteran has been in receipt of a 100 percent rating (in the form of a TDIU) since 1977, approximately two years after he sought service connection for the residuals of his TBI, thereby providing the Veteran with the most compensation available to veterans, aside from any additional awards of special monthly compensation.

In sum, the preponderance of the evidence is against the claims for earlier effective dates for the grant of service connection for a traumatic brain injury, a seizure disorder, and tinnitus; there is no doubt to be resolved; and the assignment of earlier effective dates is not warranted.  See 38 U.S.C.A. § 5107(b); 3.102.


ORDER

An effective date prior to March 10, 2010 for the grant of service connection for the residuals of a TBI is denied.

An effective date prior to March 10, 2010 for the grant of service connection for the residuals of a seizure disorder is denied. 

An effective date prior to March 10, 2010 for the grant of service connection for tinnitus is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


